Citation Nr: 1302679	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  06-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar spine degenerative joint disease and degenerative disc disease, rated as 10 percent disabling effective August 11, 2004, and rated as 20 percent disabling effective September 2, 2010.

2.  Entitlement to a higher initial rating for right hip degenerative joint disease, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for coronary artery disease status post myocardial infarction and coronary bypass graft with residual scar (claimed as heart double bypass), currently rated at 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues of entitlement to higher ratings for degenerative joint disease of the lumbar spine and right hip were remanded in July 2010 for further development.  

The RO issued an April 2012 rating decision in which it granted service connection for coronary artery disease status post myocardial infarction and coronary bypass graft with residual scar (claimed as heart double bypass).  The Veteran filed a timely notice of disagreement in April 2012, contending that the rating should have been higher.  The RO has yet to issue a statement of the case in response to the Veteran's notice of disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App.  

In July 2010, the Board also denied the Veteran's claim for entitlement to service connection for bladder cancer.  Consequently, this issue is no before the Board. 

The Veteran presented testimony at a Board hearing in June 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  

Finally, the Board notes that the Veteran's combined schedular disability rating is 100 percent.  Consequently, his claim for a TDIU (an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule) is rendered moot.


FINDINGS OF FACT

1.  Prior to October 29, 2009, the Veteran's lumbar spine degenerative joint disease and degenerative disc disease was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.

2.  Effective October 29, 2009, the Veteran's lumbar spine degenerative joint disease and degenerative disc disease was manifested by abnormal spinal curvatures including kyphosis.  It is not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.     

3.  The Veteran's right hip degenerative joint disease is not manifested by flexion of the thigh limited to 30 degrees; or limitation of abduction with motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2009, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected lumbar spine degenerative joint disease and degenerative disc disease had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2012).

2.  Effective October 29, 2009, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected lumbar spine degenerative joint disease and degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2012).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right hip degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2008, August 2008, and September 2009, subsequent to the initial adjudication.  While the notices were not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in a December 2009 supplemental statement of the case, following the provision of notice.  The appellant has not alleged any prejudice as a result of the untimely notification, nor has any been shown. 

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the March 2008, August 2008, and September 2009 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification letters complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant in obtaining evidence; afforded the Veteran physical examinations in February 2005, April 2008, October 2009, and September 2010; obtained medical opinions as to the etiology and severity of disabilities; and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Lumbar spine - prior to September 2, 2010
The Veteran's service-connected lumbar spine degenerative joint disease and degenerative disc disease has been rated by the RO under the provisions of Diagnostic Codes 5235 to 5243. 

The General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA examination in February 2005.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of constant low back pain with occasional flare-ups brought about by bending or standing.  He denied any incapacitating episodes.  He stated that he self medicates with ibuprofen.  

Upon examination, the Veteran was in no distress.  He walked slowly due to knee pain.  He was able to forward flex to 70 degrees and extend to 30 degrees.  Lateral flexion to the right was limited to 20 degrees and lateral flexion to the left was limited to 25 degrees.  Limitations were due to pain, without additional limitation of motion on repeated testing.  Rotational testing revealed rotation to the right approximately 30 degrees and rotation to the left approximately 25 degrees.  There was no scoliosis, muscle spasm, or tenderness.  There was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.      

A September 2005 bone scan showed severe facet joint degenerative changes, worse on the left at L5-S1, near the sacroiliac area.  

In the Veteran's February 2006 Substantive Appeal (VA Form 9), he stated that his back disability has become more severe and that it is becoming difficult to ambulate.  He also stated that he has developed muscle spasms with forward bending.  He reported sharp, radiating pain in his lower back that travels down his right leg, pinching his sciatic nerve.  He stated that he cannot drive for more than a couple hours before having to get out of the vehicle and walk around.  

X-rays dated November 2007 reflect multilevel spondylosis, radiographically stable since the last exam.  

The Veteran submitted a private treatment report dated April 2008.  In it, Dr. J.S.X. stated that the Veteran has a history of low back pain dating back to service, and that a November 2007 spine series demonstrated multiple level degenerative disc disease with disc space narrowing and anterior osteophyte formation at multiple levels.  No scoliosis was noted.  

The Veteran underwent a VA examination in April 2008.  The examiner reviewed the claims file in conjunction with the examination.  

Examination of the lumbar spine disclosed very mild tenderness along the paraspinous musculature at L5 to S1.  No tenderness was noted over the SI joints or sciatic notches.  Straight leg raises could be accomplished from 0 to 80 degrees bilaterally.  The Veteran achieved forward flexion from 0 to 80 degrees; lateral flexion from 0 to 20 degrees bilaterally; rotational movement from 0 to 20 degrees bilaterally.  He was able to forward flex three times with no additional loss of motion due to pain, weakness, impaired endurance or incoordination.  

At the Veteran's June 2009 Board hearing, he testified that he suffers from continuous low back pain that radiates into his right buttock.  He stated that the pain is lessened at the end of the day when he lays down.  He testified that if he sits for an extended period of time, it feels like there is a lump in his back and lower buttocks.  He stated that if he drives for an extended period of time, he has to stop every so often to walk around.  He testified that his doctors have told him that nothing needs to be done for his back at this time.  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of a deep, dull ache with radiating symptoms to the right buttock, which is aggravated by twisting motions and sitting.  There was no reported aggravation from forward flexion.  He denied the use of any assistive devices, injections, or surgeries.  Response to treatment was reported as good.  The Veteran reported urinary incontinence and occasional fecal incontinence.  However, these are unrelated to the Veteran's back disability, and instead are attributed to bladder cancer.  The Veteran denied fatigue.  He complained of decreased motion, stiffness, weakness, and pain.  The pain was described as mild; but occurring for hours every day.  He also described radiating pain to his right buttock (feeling like a "knot").  This pain lasts 30 minutes to an hour, and occurs 2-3 times per day.  He reported that he is able to walk 1.5 miles.  

Upon examination, the Veteran's posture and gait were normal.  However, there was kyphosis and lumbar flattening.  There was no objective spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Motor and sensory examinations of the lower extremities were normal.  The Veteran was able to achieve forward flexion from 0 to 85 degrees; extension from 0 to 20 degrees; lateral flexion (bilaterally) from 0 to 5 degrees; left lateral rotation from 0 to 20 degrees; and right lateral rotation from 0 to 15 degrees.  There was objective evidence of pain following repetitive motion; and there was 5 degrees worth of additional limitation of rotation bilaterally.  The examiner estimated that the disability would have a moderate effect on the Veteran's ability to exercise and perform recreational activities; and that it would have a mild effect on his ability to do chores.  

In order to warrant a rating in excess of 10 percent, the Veteran's disability would have to have been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

The Board notes that at the Veteran's February 2005, April 2008, and October 2009 VA examinations, he was able to forward flex to 70 degrees, 80 degrees, and 85 degrees respectively.  Additionally, prior to October 2009, there was no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Finally, there were no incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

Consequently, the Board finds that prior to October 29, 2009, the preponderance of the evidence is against the claim for a rating in excess of 10 percent.

However, at the Veteran's October 29, 2009 VA examination, the examiner observed abnormal spinal curvatures including kyphosis and lumbar flattening.  Since abnormal curvatures of the spine, including kyphosis, is one of the criteria for entitlement to a rating of 20 percent, the Board finds that effective October 29, 2009, a rating of 20 percent is warranted.  

The Board notes that a rating in excess of 20 percent is not warranted for the reasons discussed below.  

Lumbar spine -- effective September 2, 2010
Effective September 2, 2010, the Veteran's lumbar spine degenerative joint disease and degenerative disc disease has been rated as 20 percent disabling.  In order to warrant a rating in excess of 20 percent, the disability must be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that the Veteran's back pain is worse when he stands up from a sitting position.  The pain did not radiate into either lower extremity; but the Veteran did report some occasional numbness that goes halfway down the right thigh.  The Veteran denied numbness or tingling in either foot.  He denied using any walker, cane, brace, or back support.  He also denied flare-ups of significance.  He denied incapacitating episodes.  

Upon examination, the Veteran was in a mild to moderate degree of acute distress (from his low back and right hip disabilities).  He was able to achieve forward flexion from 0 to 40 degrees; and extension from 0 to 10 degrees.  The Veteran stated that it "feels better" when extending the lumbar spine.  He achieved lateral flexion from 0 to 10 degrees bilaterally; and rotation from 0 to 10 degrees bilaterally.  The examiner noted that there was no significant pain noted in any of the motions tested, either during the arc or at the end point.  There was no change in active or passive range of motion during repeat testing times three against resistance.  No additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.    

The Veteran had some flattening of the lumbar lordotic curve without obvious spasms.  He appeared slightly weak regarding EHL strength with bilateral heel walking; but he could perform the exercise and could toe walk without difficulty.  Deep tendon reflexes were 2+ bilaterally at patella and Achilles.  He had negative sciatic stretch signs while sitting.  There was no obvious sensory deficit in either lower extremity.  The examiner diagnosed the Veteran with degenerative disk disease, L4-L5 and L5-S1, lumbar spine with scoliosis and spondylosis.  There was no evidence of lumbosacral radiculopathy, or of sufficient muscle spasm to cause the scoliosis.  The Veteran stated that he has not worked since 2008 due to back and right hip pain.  The examiner noted that the Veteran's previous job was as a maintenance man for Midas Company.  His job required lifting, overhead work, climbing ladders, etc.  The Veteran reported that he would have back pain if he lifted more than 30 pounds.  The examiner noted that the Veteran could not return to that kind of work.  If he had to, he would be restricted from lifting more than 10 pounds or working more than four hours per day.  He would have to avoid excess bending or stooping, and have to avoid kneeling (due to total knee replacements).  He would have to be able to rest and change positions if he were to work a desk job.  

In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  At the Veteran's September 2010 VA examination, he specifically denied experiencing any incapacitating episodes, and he was able to achieve forward flexion from 0 to 40 degrees.  

In the absence of forward flexion limited to 30 degrees or less; favorable ankylosis, or incapacitating episodes, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 20 percent for lumbar spine degenerative joint disease and degenerative disc disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right hip
The Veteran's service-connected right hip degenerative joint disease has been rated by the RO under the provisions of Diagnostic Codes 5251-5253.  

Pursuant to Diagnostic Code 5251, a 10 percent rating is the maximum allowable rating and is warranted when extension of the thigh is limited to 5 degrees.

Pursuant to Diagnostic Code 5252, a 10 percent rating is warranted when flexion of the thigh is limited to 45 degrees; a 20 percent rating is warranted when flexion of the thigh is limited to 30 degrees; a 30 percent rating is warranted when flexion of the thigh is limited to 20 degrees; and a 40 percent rating is warranted when flexion of the thigh is limited to 10 degrees.

Pursuant to Diagnostic Code 5253, a 10 percent rating is warranted for limitation of abduction of the thigh such that the legs cannot be crossed or where limitation of rotation is such that it is not possible to toe out more than 15 degrees.  A 20 percent rating is warranted for limitation of abduction with motion lost beyond 10 degrees.  

The Veteran underwent a VA examination in February 2005.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran achieved forward flexion from 0 to 100 degrees actively and passively, with no additional limitation of motion on repeated testing.  There was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  With the Veteran standing on one leg, he was able to perform hip abduction with the left leg to 45 degrees and with the right leg to 40 degrees.  

X-rays dated November 2007 reflect radiographically mild hip joint degenerative joint disease.  

The Veteran underwent a VA examination in April 2008.  The examiner reviewed the claims file in conjunction with the examination.  

Examination of the right hip disclosed no heat, swelling, redness, deformity, or tenderness to direct palpation.  He achieved forward flexion from 0 to 100 degrees; external rotation from 0 to 40 degrees; internal rotation from 0 to 10 degrees; abduction from 0 to 45 degrees; and extension from 0 to 30 degrees.  He was able to do three deep knee bends with no additional loss of motion of the right hip due to painful motion, weakness, impaired endurance, incoordination or instability.  X-rays revealed mild hip joint and lesser trochanteric degenerative joint disease.  

At the Veteran's June 2009 Board hearing, the Veteran testified that his right hip feels like it is throbbing.  He stated that he wakes up between 2-4 times per night due to the pain.  His doctors have told him that the disability is not severe enough to warrant surgery.  He testified that he can walk for 1 1/4 miles; but that pain begins after approximately 1/2 mile.  During his 1 1/4 mile walks, he makes one stop of 10 minutes duration.  

The Veteran underwent a VA examination in October 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of deep right hip joint pain that is aggravated by resting on the left side, and especially when he adducts the left leg over his right.  He reported that hip pain is also aggravated by prolonged walking (more than 1 1/2 miles) and prolonged standing (longer than one hour).  He denied locking and subluxation.  He denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, effusions, and inflammation.  

Upon examination, the Veteran achieved flexion from 0 to 90 degrees; extension from 0 to 30 degrees; and abduction from 0 to 35 degrees.  He was unable to cross the right leg over the left.  There was objective evidence of pain with repetitive motion; but there was no additional limitation of motion.  He was able to toe out greater than 15 degrees.  The examiner diagnosed the Veteran with right hip degenerative joint disease with trochanteric degeneration and bursitis, residual pain and limited range of motion.  The examiner estimated that the disability would have a mild effect on his ability to do chores, exercise, and perform recreational activities.  

The Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported ongoing soreness and locking up of the right hip.  He reported a dull pain, particularly if he lifts his right leg into the air (such as when getting on a motorcycle).  He experiences pain every day, and locking 2-3 times per month.  The pain ranges from 3-9 on a scale of 1-10.  He stated that he can perform activities of daily living; and he can stand almost any length of time.  He stated that he could walk for approximately 45 minutes.  He reported that he does not run, and he tries to avoid any lifting.  The examiner noted that his gait was normal, but that he was slow getting up from a seated position.  He reported 2-3 flare-ups per week, but they do not require bed rest.

Upon examination, he achieved right hip flexion from 0 to 120 degrees without discomfort; extension to 15 degrees without pain; external rotation to 45 degrees; internal rotation to 10 degrees; active abduction to 15 degrees; and passive abduction to 40 degrees.  The examiner noted that there was no pain in any of these positions.  There was no change in active or passive range of motion during repeat testing times three against resistance.  No additional losses of range of motion were observed due to painful motion, weakness, impaired endurance, incoordination, or instability.  There was no crepitance palpable.  There was no tenderness of the greater trochanteric bursa.  The examiner diagnosed the Veteran with right hip degenerative arthritis, with no evidence of instability.    

Once again, in order to warrant a rating in excess of 10 percent, the Veteran's right hip disability must be manifested by flexion of the thigh is limited to 30 degrees; or limitation of abduction with motion lost beyond 10 degrees.  At the Veteran's February 2005, April 2008, October 2009, and September 2010 examinations, the Veteran achieved abduction to 40 degrees, 45 degrees, 35 degrees, and 15 degrees (actively) and 40 degrees (passively).  At no time has the Veteran's right hip abduction been manifested by lost motion beyond 10 degrees.  Likewise, at the Veteran's four VA examinations, he has achieved right hip flexion to 100 degrees, 100 degrees, 90 degrees, and 120 degrees.  At no time has the Veteran's flexion of the thigh been limited to 30 degrees.  

Finally, in regards to DeLuca criteria, the VA examiners opined that the Veteran's right hip disability does not cause the Veteran to suffer from excessive fatigability or incoordination.  There is no medical evidence to show that there is any additional loss of motion of the right thigh due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for right hip degenerative joint disease must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 20 and 10 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating of 20 percent, but no higher, for the Veteran's service-connected lumbar spine degenerative joint disease and degenerative disc disease is warranted effective October 29, 2009.  To this extent, the appeal is granted.

Entitlement to a rating in excess of 10 percent prior to October 29, 2009, and in excess of 20 percent effective October 29, 2009 for the Veteran's lumbar spine degenerative joint disease and degenerative disc disease is not warranted.  To this extent, the appeal is denied.

Entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right hip degenerative joint disease is not warranted.  To this extent, the appeal is denied.  


REMAND

As noted in the introduction, the RO has yet to issue a statement of the case in regards to the issue of entitlement to a higher initial rating for coronary artery disease status post myocardial infarction and coronary bypass graft with residual scar (claimed as heart double bypass).  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App.

The Board also notes that additional records were requested from Pikes Peak; but that the request was denied because the Authorization and Consent Form had expired.  The RO should send the Veteran a new Authorization and Consent form so that the records can be obtained.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The RO should send the Veteran an Authorization and Consent Form so that any additional records from Pikes Peake Cardiology can be obtained.

3.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for right ear hearing loss.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


